Order entered May 5, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01304-CV

                           PARKWAY INWOOD, L.P., Appellant

                                               V.

       CENTURA LAND CORPORATION F/K/A IORI CENTURA, INC., Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-04743

                                           ORDER
       We GRANT appellee’s May 1, 2015 unopposed second motion for an extension of time

to file a brief. Appellee shall file a brief by JUNE 9, 2015. We caution appellee that no further

extension of time will be granted absent extraordinary circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE